Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 2/10/21 are acknowledged; claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welton et al. (US 20050169794) in view of Malik (US 4705665).
CLAIM 1:  Welton discloses a method.  The method comprises: introducing a treatment fluid into a high temperature subterranean formation (see Abstract).  The treatment fluid comprising: an aqueous base fluid (see paragraph 0007), an acid (see paragraph 0010), a corrosion inhibitor (see Abstract) comprising a combination of two corrosion inhibitors comprising a quaternary ammonium compound and a sulfur containing thioglycolic acid blend (see paragraphs 0007, 0041, 0042); and inhibiting corrosion of a metal surface (see paragraph 0044).
Welton fails to disclose a corrosion inhibitor intensifier as described.
Malik discloses a corrosion inhibitor intensifier selected from the group consisting of tetrahydrofurfuryl alcohol, tetrahydrofurfuryl amine, and any combination thereof (see col. 2, line 59 – col. 3, line 20)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the corrosion inhibitor of Welton to include the intensifier of Malik as described in the claims as Malik teaches the use of them helps limit the undesirable deposits on metal (see col. 2, line 59 – col. 3, line 20).
CLAIM 12:  Welton discloses a treatment fluid.  The fluid comprises: an aqueous base fluid (see paragraph 0007), an acid (see paragraph 0010), a corrosion inhibitor (see Abstract) comprising a combination of two corrosion inhibitors comprising a quaternary ammonium compound and a sulfur containing thioglycolic acid blend (see paragraphs 0007, 0041, 0042); and inhibiting corrosion of a metal surface in a high temperature well (see paragraph 0044).
Welton fails to disclose a corrosion inhibitor intensifier as described.
Malik discloses a corrosion inhibitor intensifier selected from the group consisting of tetrahydrofurfuryl alcohol, tetrahydrofurfuryl amine, and any combination thereof (see col. 2, line 59 – col. 3, line 20)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the corrosion inhibitor of Welton to include the intensifier of Malik as described in the claims as Malik teaches the use of them helps limit the undesirable deposits on metal (see col. 2, line 59 – col. 3, line 20).
CLAIM 2:  The corrosion inhibitor intensifier enhances inhibitory corrosion action of the metal surface by the corrosion inhibitor compared to inhibitory corrosion action of the metal surface by the corrosion inhibitor in the absence of the corrosion inhibitor intensifier as an inherent feature of the disclosed chemical mixture and discussed in Malik Table II.
CLAIM 3:  Malik teaches coating the corrosion inhibitor and the corrosion inhibitor intensifier on the metal surface (Ferrous metals).
CLAIM 4:  The high temperature subterranean formation has a temperature of from about 125 C to about 204.4 C (see Welton discussing subterranean systems).
CLAIMS 5 and 13:
Instead, Welton discloses a well.
Examiner takes official notice that deep water wellbores are known in the art as types of wellbores.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Welton-Malik to be used in a deep water wellbore as described in the claim as the work in the field of subterranean wellbores can prompt variations of it for use in the different field of subsea wells as the design incentives are similar for in wellbore functions and one of ordinary skill in the art would expect the fluid to behave in a similar manner in either wellbore situation as the differences do not change the function of the fluid.
CLAIMS 6 and 14:  The high temperature subterranean formation is a high pressure wellbore having a pressure of about 13.79 megapascals (MPa) to about 55.16 MPa (see Welton discussing wells).
CLAIMS 7 and 15:  The acid is an organic acid (see Malik, col. 2, line 59 – col. 3, line 20).
CLAIMS 8 and 16:  Welton teaches the corrosion inhibitor is selected from the group consisting of a bis-quaternary ammonium compound, an unsaturated carbonyl compound, 1- phenyl-1-ene-3-butanone, cinnamaldehyde, an unsaturated ether compound, 1-phenyl-3-methoxy-1-propene, an unsaturated alcohol, an acetylenic alcohol, a methyl butynol, methyl pentynol, hexynol, ethyl octynol, propargyl alcohol, benzylbutynol, ethynylcyclohexanol, a Mannich condensation product, a condensation product formed by reacting an aldehyde in the presence of an amide, a polysaccharide, inulin, a tannin, tannic acid, catechin, epicatechin, epigallocatechin, epicatechingallate, formamide, a carbonyl source, an iodide, a quaternary derivative of a heterocyclic nitrogen base, a quaternary derivative of a halomethylated aromatic compound, a terpene, an aromatic hydrocarbon, coffee, tobacco, any derivatives thereof, and any combination thereof (specifically terpene is paragraph 0038).
CLAIMS 9 and 17:
CLAIMS 10 and 18:  The corrosion inhibitor is present in the treatment fluid in an amount of about 0.5% to about 5% by volume of the treatment fluid (see Malik Table II).
CLAIMS 11 and 19:  The corrosion inhibitor intensifier is present in the treatment fluid in an amount of about 1% to about 10% by volume of the treatment fluid (see Malik Table II).
CLAIM 20:  The system of claim 20 is inherent to the methods above.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2/10/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679